           Case 1:18-cv-10025-AJN Document 30 Filed 02/08/19 Page 1 of 1




By ECF                                                             February 8, 2019

Hon. Alison J. Nathan
U.S. District Court, Southern District of New York
40 Foley Square, Room 2102
New York, NY 10007


         Re: XL Insurance America, Inc. et al. v. DiamondRock
              Hospitality Company et al., No. 18 Civ. 10025

Dear Judge Nathan:

        On behalf of Defendants DiamondRock Hospitality Company and DiamondRock
Frenchman’s Owner, Inc. (“DiamondRock”), we write pursuant to the Court’s Individual Practices
in Civil Cases § 1.A to advise the Court of a recent development bearing on DiamondRock’s
pending motion to dismiss the above-referenced action (the “New York Action”) or, in the
alternative, to stay the New York Action pending resolution of a parallel first-filed action in St.
Thomas, U.S. Virgin Islands (the “St. Thomas Action”). See Dkt. 15.

        As DiamondRock explained in its motion papers, pending in the St. Thomas Action is
Plaintiffs’ (or the Insurers’) motion to dismiss or stay that action, which DiamondRock opposed.
Through the Insurers’ motion in the St. Thomas Action, the court there should decide whether to
proceed with all of the Insurers, all other than XL Insurance America, Inc., or to dismiss or stay
the matter in part.1 Today the St. Thomas court entered an order setting a February 28, 2019
hearing on Plaintiffs’ motion. A true and correct copy of the order is attached as Exhibit A.

       We are, of course, available to answer any questions the Court may have, and very much
appreciate the Court’s attention to this matter.

                                                                   Respectfully submitted,

                                                                   s/ David A. Luttinger Jr.

                                                                   David A. Luttinger Jr.

Attachment

cc:      Counsel of Record


1   One St. Thomas defendant simply answered.
